Cooper, Judge,
concurring in part and dissenting in part.
I dissent. The affirmance of summary judgment with respect to appellant’s common-law tort action for food poisoning usurps the province of the jury. Venerable authority exists applying res ipsa loquitur in the context of food poisoning.
Viewed in the light most favorable to appellant, the evidence would authorize the following facts: Appellant and her family had been visiting relatives in Laurel, Mississippi. They ate a spaghetti dinner before the return trip to Atlanta. They consumed only soft drinks during the trip. Arriving in Atlanta at approximately 7:00 p.m., appellant purchased a half gallon of Winn Dixie’s Superbrand vanilla ice cream, which was on sale. Within the hour, the entire half gallon had been consumed by appellant and her children in one sitting. There is evidence that the ice cream tasted “funny” or “tangy” but was not malodorous. The next day, appellant and her family began to experience all the customary symptoms of severe intestinal distress, including fever, nausea, vomiting, and diarrhea. This continued over several days, during which time the plaintiffs consumed only fruit juice. Mrs. Stevenson’s doctor diagnosed each as suffering from gastroenteritis as a result of food poisoning. Neither appellant nor any of the children was otherwise suffering from a cold or flu. No one from appellant’s family in Mississippi reported ill effects from the food consumed there.
OCGA § 51-1-23 provides: “Any person who knowingly or negligently sells unwholesome provisions of any kind to another person, the defect being unknown to the purchaser, by the use of which damage results to the purchaser or to his family, shall be liable in dam-
*576ages for such injury.” In order to establish a claim under this Code section, there must be evidence that the food was unwholesome. In this regard, a mere showing that a person became sick subsequent to eating food is insufficient. Castleberry’s Food Co. v. Smith, 205 Ga. App. 859 (424 SE2d 33) (1992); Wilson v. Mars, Inc., 121 Ga. App. 790, 791 (2) (175 SE2d 924) (1970). Here, however, the plaintiff showed that she and her family were in good health, that they had eaten nothing but the food suspected to be unwholesome, and within a few hours of each other, all five became suddenly and violently ill. This is a prima facie case of unwholesomeness, authorizing the jury to apply the maxim res ipsa loquitur. McPherson v. Capuano &c., 31 Ga. App. 82, 83 (3) (121 SE 580) (1923). “Where an event is unusual and extraordinary in its nature, and the peculiar character of the incident is sufficient within itself to indicate that it must have been brought about by the negligence of someone, and where the most reasonable and probable inference which can be rationally drawn from the happening is that it would not and could not have taken place had not the person charged with negligence been guilty of the particular acts or omissions set forth by the plaintiff as constituting the actual cause, the jury may apply the rule of evidence known as the doctrine of res ipsa loquitur in determining whether or not the incident or event must have been thus occasioned, and if the jury should decide that it had been thus brought about, and that such causal acts or omissions on the part of the defendant constituted negligence, then the plaintiff would be entitled to recover. [Cits.]” Great Atlantic &c. Tea Co. v. Dupee, 71 Ga. App. 148, 151 (1) (30 SE2d 365) (1944). See also Burns v. Ralston Purina Co., 210 Ga. 82 (77 SE2d 739) (1953); Copeland v. Curtis, 36 Ga. App. 255 (1) (136 SE 324) (1926). This permissive evidentiary inference as to causation of an unexplained and unusual event is also described by the maxim “post hoc, ergo propter hoc.” See Armour &c. v. Gulley, 61 Ga. App. 414, 419 (6 SE2d 165) (1939). Contrary to appellee’s contention below, the absence of direct medical testimony identifying the ice cream as the toxin is not fatal to appellant’s case. “[T]he jury [would be] authorized to conclude that [appellant and her family] knew better than anyone else what caused their sickness, and that their testimony, together with the surrounding facts and circumstances made a prima facie case. ‘Whether a person was injured, and the extent of his injury and consequent suffering, is entirely a question for the jury; and where [as here] [s]he testified that [s]he was injured and suffered, the jury can accept and credit [her] testimony based on [her] knowledge, in preference to the evidence of “a whole college of physicians,” that [s]he was not injured.’ [Cits.]” Great Atlantic &c. Tea Co. v. Dupee, supra at 152-153. Compare Payton v. Lee, 88 Ga. App. 422 (77 SE2d 77) (1953) (doctrine of res ipsa loquitur inapplicable to authorize a verdict for *577plaintiff where the uncontradicted medical testimony showed that a virus, then epidemic in Elberton, Georgia, caused the same symptoms as accompany food poisoning); Castleberry’s Food Co. v. Smith, supra at 862 (2) (verdict for plaintiff unauthorized where the uncontradicted medical evidence showed that the type of food poisoning alleged to have occurred took two to six hours to manifest itself and the symptoms the plaintiff suffered within thirty minutes of eating supposedly tainted canned food were consistent with a hypoglycemic condition related to the plaintiff’s diabetes). It is the prerogative of the jury “ ‘to say in the first instance whether the evidence adduced to raise the inference of fact, — that an extraordinary and unexplained casualty authorizes an inference that the defendant was negligent, — is sufficient or insufficient for the purpose.’ [Cit.]” Great Atlantic &c. Tea Co. v. Dupee, supra at 152. The direct evidence that the vanilla ice cream was “tangy” and “funny” tasting, in conjunction with the surrounding circumstances which reasonably tend to negative the inference of some other cause for the sudden onset of violent illness, would authorize a verdict in favor of plaintiffs. The trial court erred in granting summary judgment as to that count of the complaint alleging a tort action under OCGA § 51-1-23. McPherson v. Capuano &c., supra at 84 (4). While I fully concur that appellant has adduced no competent evidence of a violation of the Fair Business Practices Act, I respectfully dissent from the affirmance of summary judgment as to appellant’s common-law tort action.